       Case 2:19-cv-14783-GGG-JVM Document 50 Filed 03/31/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA



    GEOVERA SPECIALTY INSURANCE                                      CIVIL ACTION
    COMPANY
    VERSUS                                                           NO: 19-14783
    GARY LAMBERT, JR., et al.                                        SECTION: T (1)


                                             ORDER

        Defendant Portia Smith, individually and on behalf of her minor child, M.S., has filed a

Motion to Dismiss for Failure to State a Claim and a Motion to Dismiss for Lack of Jurisdiction. 1

Defendant Gary Lambert, Jr., has also filed a Motion to Dismiss. 2 Plaintiff GeoVera Specialty

Insurance Company has filed a response in opposition. 3 For the reasons set forth below, the

Motions are GRANTED and the declaratory action is DISMISSED WITHOUT PREJUDICE.

                            FACTS and PROCEDURAL HISTORY

        Portia Smith was married to Jonathan Smith and eight months pregnant when Jonathan was

tragically killed by a gunshot wound to his head. The handgun from which the fatal shot was fired

was owned by Mr. Gary Lambert, Jr., and was in the hands of Mr. Christopher Lemley when it

was discharged. Mr. Smith spent approximately five days in the hospital but succumbed to his

injuries. Thereafter, Ms. Smith gave birth to their daughter, M.S.

        Ms. Smith submitted a claim to Plaintiff GeoVera on behalf of herself and her minor child,

for the alleged negligence of Mr. Lambert. GeoVera filed a Complaint for Declaratory Judgment


1
  R. Doc. 11.
2
  R. Doc. 13.
3
  R. Doc. 16.
                                                 1
      Case 2:19-cv-14783-GGG-JVM Document 50 Filed 03/31/21 Page 2 of 4




seeking a ruling regarding the parties’ respective rights and obligations under the homeowners’

policy issued by GeoVera to Mr. Lambert’s parents. Particularly, GeoVera seeks a ruling that the

Criminal Acts exclusion in the policy bars coverage for Ms. Smith’s claim against Mr. Lambert,

and that GeoVera owes no duty to defend or indemnify Mr. Lambert in connection with any claim

or lawsuit brought by Ms. Smith. Alternatively, GeoVera seeks a ruling that any coverage under

the policy is limited to the $25,000 sub-limit for bodily injury arising out of the use, ownership, or

maintenance of a firearm. Ms. Smith contends the full $300,000 limit of liability is available. Since

the filing of GeoVera’s action, Ms. Smith has filed a Petition in the Civil District Court for the

Parish of Orleans.

                                       LAW and ANALYSIS

       GeoVera’s request for declaratory judgment is based on 28 U.S.C. 2201, et seq,, also

known as the Declaratory Judgment Act, which reads, in pertinent part: “any court of the United

States, upon the filing of an appropriate pleading, may declare the rights and other legal relations

of any interested party seeking such declaration….” Under this Act, the Court has the discretion

whether or not to act on its authority to make a declaration. The Declaratory Judgment Act, 28

U.S.C. § 2201(a), "is an enabling act, which confers discretion on the courts rather than an absolute

right on a litigant." 4 "The Declaratory Judgment Act has been understood to confer on federal

courts unique and substantial discretion in deciding whether to declare the rights of litigants." 5 "In

the declaratory judgment context, the normal principle that federal courts should adjudicate claims




4
  Wilton v. Seven Falls Co., 515 U.S. 277, 287, 115 S.Ct. 2137 2143, 132 L.Ed.2d 214 (1995)
(quoting Public Serv. Comm'n of Utah v. Wycoff Co., 344 U.S. 237, 241, 73 S.Ct. 236, 239, 97
L.Ed. 291 (1952)).
5
  Wilton, 515 U.S. at 286, 115 S.Ct. at 2142.
                                                 2
        Case 2:19-cv-14783-GGG-JVM Document 50 Filed 03/31/21 Page 3 of 4




within their jurisdiction yields to considerations of practicality and wise judicial administration."6

          In St. Paul Ins. Co. v. Trejo, 39 F.3d 585 (5th Cir.1994), the Fifth Circuit identified seven

nonexclusive factors for a district court to consider in deciding whether to decide or dismiss a

declaratory action. These factors are: (1) whether there is a pending state action in which all of the

matters in controversy may be fully litigated; (2) whether the plaintiff filed suit in anticipation of

a lawsuit filed by the defendant; (3) whether the plaintiff engaged in forum shopping in bringing

the suit; (4) whether possible inequities in allowing the declaratory plaintiff to gain precedence in

time or to change forums exist; (5) whether the federal court is a convenient forum for the parties

and witnesses; (6) whether retaining the lawsuit would serve the purposes of judicial economy;

and (7) whether the federal court is being called on to construe a state judicial decree involving

the same parties and entered by the court before whom the parallel state suit between the same

parties is pending.

          The Court finds that the factors set forth in Trejo require dismissal of the declaratory action

in federal court. First, although there was no state court proceeding at the time the action was filed

in this Court, there is now a pending state court action in which the issues raised in the instant

action may be resolved. GeoVera points out that Ms. Smith’s petition was filed after it moved for

summary judgment in the instant action. GeoVera argues that its declaratory judgment action and

Ms. Smith’s state court suit are not parallel, and the state court suit will not resolve all matters in

controversy presented in this suit. While they may not be parallel, there is nothing to prevent the

state court from resolving the coverage and indemnity issues presented in the federal case. Thus,

abstention does not result in denying GeoVera a forum to resolve its claims.



6
    Wilton, 515 U.S. at 289, 115 S.Ct. at 2143.
                                                    3
      Case 2:19-cv-14783-GGG-JVM Document 50 Filed 03/31/21 Page 4 of 4




       With regard to the second and third factors, even if GeoVera did not intentionally file its

declaratory action in anticipation of the state suit and did not seek to select a forum, these factors

weigh in favor of abstention. Defendants argue that GeoVera filed suit against Ms. Smith and its

own insured, Mr. Lambert, in order to create diversity and have its action heard in federal court.

However, the fact that GeoVera was not acting in bad faith is not the sole basis for retaining the

action. Under the fourth factor, there are possible inequities in allowing the declaratory action to

proceed in federal court. All of the issues that may arise are governed by Louisiana law, which the

state court is well-equipped to apply. The inequity in piecemeal litigation is apparent. Under the

fifth factor, the convenience of the forum is essentially the same, as both courts are located in New

Orleans. As to the sixth factor, the Court agrees with Defendants that retaining the declaratory

action would not necessarily serve judicial economy, because all of the issues presented may be

resolved in the state court. Finally, as to the seventh factor, the Court does not specifically envision

a novel issue of law, as Defendants contend, but it agrees that the state court, hearing all issues of

liability and damages is well-situated to resolve the coverage and indemnity issues raised in the

declaratory action. Accordingly, the Court finds that the Trejo factors weigh in favor of abstention

rather than retention.

       For these reasons, IT IS ORDERED that the Motions to Dismiss are GRANTED and this

declaratory action is DISMISSED WITHOUT PREJUDICE.

        New Orleans, Louisiana, this 31st day of March 2021.




                                                         GREG GERARD GUIDRY
                                                       UNITED STATES DISTRICT JUDGE


                                                   4
